Case 2:20-cv-01391-RFB-DJA Document 16 Filed 10/11/20 Page 1 of 3
                         Case 2:20-cv-01391-RFB-DJA Document 16 Filed 10/11/20 Page 2 of 3




                    1                                                              Shannon v. Allied Prop. & Cas. Ins. Co.
                                                                               U.S.D.C. Case No.: 2:20-cv-1391 RFB-DIA
                    2

                    3            Plaintiff   Zachary Shannon (“Shannon”) and Defendant, Allied Property & Casualty
                    4 Insurance Company (“Allied”), by and through their respective undersigned counsel of record,

                    5 agree and stipulate that all claims in the above entitled action against Allied shall be dismissed in

                    6 their entirety, with prejudice, each party to bear its own costs and attorneys' fees.

                    7 DATED this 15th of September, 2020                DATED this 6th day of October, 2020
                    8 CRAIG P. KENNY & ASSOCIATES                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                    9    SEE WET SIGNATURE ON
                   10    SEPARATE PAGE                                  By: ___/s/ Priscilla L. O’Briant____
                                                                            PRISCILLA L. O’BRIANT
                   11 By: ______________________________                    Nev. Bar No. 10171
                          LAWRENCE E. MITTIN                                6385 S. Rainbow Boulevard, Suite 600
                   12     Nev. Bar No. 5428                                 Las Vegas, Nevada 89118
                          501 South 8th Street                              Attorneys for Defendant Allied
                   13     Las Vegas, NV 89101                               Property & Casualty Insurance Company
                   14     Attorneys for Plaintiff Zachary
                          Shannon
                   15

                   16                                                 ORDER

                   17            Upon Stipulation by counsel for the parties, and good cause appearing therefore,
                   18            IT IS SO ORDERED.
                   19
                                 DATED this _____ day of _______, 2020.
                   20

                   21                                                   ________________________________
                                                                        _______________________________________
                                                                        RICHARD
                                                                        UNITED     F. BOULWARE,
                                                                                STATES              II JUDGE
                                                                                        DISTRICT COURT
                   22                                                   UNITED STATES DISTRICT JUDGE
                   23                                                   DATED this 11th day of October, 2020.
                   24

                   25

                   26

                   27
LEWIS              28
                        4822-7352-2122.1                                  2
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
Case 2:20-cv-01391-RFB-DJA Document 16 Filed 10/11/20 Page 3 of 3
